 8DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDU.S. Postal ServiceandThomasLott. Case 27-CA-9168-P26 February 1987DECISION AND ORDERBY MEMBERS BABSON, STEPHENS, ANDCRACRAFTOn 30 October 1986 Administrative Law JudgeJoanWieder issued the attached decision. TheCharging Party filed exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and has decided toaffirm the judge's rulings, fmdings,l and conclu-sions and to adopt the recommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.iThe Charging Party has excepted to some of the judge's credibilityfindingsThe Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDry Wall Products,91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951)We have carefully examined the record and find no basis for re-versing the findings.We also find totally without meet the Charging Party's allegations ofbias and prejudice on the part of the judge On our full consideration ofthe record and the decision, we perceive no evidence that the judge pre-judged the case, made prejudicial rulings, or demonstrated a bias againstthe Charging Party in her analysis or discussion of the evidenceMember Babson, based on the particular facts here, adopts the judge'sfinding that employee Lott was not shown to have had a reasonable ex-pectation that his 18 March 1985 interview with Supervisor Martinezmight have resulted in disciplinary action against him. In so doing,Member Babson considers it unnecessary to pass on the Board's holdingin Postal Service,256 NLRB 78 (1981), enf. denied in relevant part 689F 2d 835 (9th Cir 1982), that the employee there had a reasonable beliefthat discipline might result from the interview because he finds that caseis factually distinguishable from the present case.Barbara E. Young, Esq.,for the General Counsel.Jesse L. Butler,for the Respondent.DECISIONSTATEMENT OF THE CASEJOAN WIEDER, Administrative Law Judge. This casewas tried in Denver, Colorado, on 19 and 20 August1986.The charge was filed on 18 March 1985 byThomas Lott. The complaint, which issued 24 May19851 and was amended at trial, alleges that the U.S.Postal Service (Respondent) violated Section 8(a)(1) and(4) of the National Labor Relations Act. Specifically, thecomplaint alleges Respondent, acting through admittediAll datesare in 1985, unlessotherwiseindicatedSupervisor ErnestMartinez,called Lott a "cheap niggerlawyer"; threatened Lott with discharge, and deniedLott's request for union representation at a "disciplinary-investigatory" interview because Lott filed charges orgave testimony under the Act. Respondent filed ananswer to the complaint denying the commission of thealleged unfairlabor practices.2On the entire record, from my observation of the de-meanor of the witnesses, and having considered theposthearing briefs, I make the followingPreliminary MattersRespondentarguesthat the Board is barred from con-sidering theallegationscontained in the complaint forsome of thesame matterswere considered by a com-plaints examinerappointed by the Equal EmploymentOpportunity Commission. Respondent has an establishedequal opportunity complaint procedure that is directed tothe informal adjustment of charges. If attempts at infor-mal adjustment fail, the matter is referred to the EqualEmployment Opportunity Commission which holds ahearing.The hearing is conducted, as indicated above,by a complaints examiner. The complaints examiner rec-ommends adisposition to the Postal Service. The Re-spondent is free to accept or reject the complaints exam-iner'srecommendation. If the Respondent denies thecomplaint, the employee can appeal the decision to theEqual Employment Opportunity Commission.The complaints examiner rendered a bench decisionfinding that Lott failed to bear his burden of proving hisallegationsthat "because of his race, and color (black)because of prior EEO activity" he was disciplined by:the issuance of a letter of warning on 21 August 1984; a7-day suspension about 13 September 1984; and other re-taliation allegedly visited on him for his activities infiling or pursuing EEO charges during October throughDecember 1984. Respondent adopted the complaint ex-aminer'sdecision.Lott has appealed this adverse deci-sion.There is no indication when the appeal will be con-sidered by the Equal Employment Opportunity Commis-sion. The Postal Service's action of adopting the decisionhas not been shown to constitute a final decision. How-ever, evenassumingarguendo that the complaints exam-iner was acting in a judicial capacity and that the partieshad an adequate opportunity to litigate the issues and re-solve the issues before it,3 the Board is not collaterallyestopped from considering the allegation of the com-plaint issued in the instant proceeding.Ifind that the criteria ofMontana v. U.S.,440 U.S.147, 153-154 (1979), have not been met. Theinstantcomplaintallegesthat the violations occurred on 18March 1985, a time period not considered by the com-plaintsexaminer;he did not consider the events of thatday in reaching his decision. Although many of the mat-2Respondent admits in its answer that it meets one of the Board's ap-plicable jurisdictional standards and is an employer engaged in commercewithin the meaning of Sec. 2(6) and (7) of the Act. Respondent alsoadmits in its answer that the American Postal Workers Union is a labororganization within the meaning of Sec. 2(5) of the Act.2 SeeLightsey v.Harding, Dahm & Co.,623 F.2d 1219 (7th Cir. 1980),cert denied 449 U.S. 1077 (1981)283 NLRB No. 1 POSTAL SERVICEters considered in the EEO proceeding were raised inthe instant case as background evidence,the key to reso-lution of this dispute, as admitted by the parties in theirrespective briefs,are the credibility determinations ofwhat occurred on 18 March;an event not considered inthe EEO proceeding.Further,the operative law in theEEO proceeding was not shown to involve the samedefinitions, policies,and purposes as the NLRA.Accord-ingly,I conclude that collateral estoppel is not appropri-ate in these circumstances.SeeUnited Technologies Corp.,706 F.2d 1254(2d Cir.1983), andPlumbers Local 198 v.NLRB,747 F.2d 326(5th Cir.1985).The record of theproceedings before the complaints examiner has beenconsidered but it is not found to be dispositive of theissues herein.Respondent also argues that Lott's entry into a writtenresolution of EEO charges he filed regarding the eventsof 18 March preclude consideration of some if not all theallegations in the instant complaint.This position isfound to be without merit.The agreement specificallyand exclusively referred to Lott's pre-EEO complaint,not the charge filed with the Board.FINDINGS OF FACT1.THE ALLEGED UNFAIR LABOR PRACTICESLott has worked for Respondent for more than 8 yearsas a janitor in the building services section. At the timehere pertinent, he worked a tour or shift that ran from 7a.m. to 3:30 p.m.Lott's supervisor on tour 2 was ErnestMartinez. Another supervisor on this tour is Dan Servan-tez.These supervisors were assisted by line employeeswho act as temporary supervisors and are called 204(b)supervisors by Respondent. The 204(b) supervisors, ashere pertinent,were Guinn Webb and Paul Mefford.Martinez' supervisors are Plant Manager Al Apuzzo andSuperintendent Donna Mulkin.Lottworked under Martinez for approximately 5years. The record in this proceeding indicates that com-mencing in late 1983, Lott commenced filing a series ofEEO charges, grievances, and unfair labor practicecharges against Respondent,and Respondent imposed avariety of disciplines against Lott. The General Counselasserts that as a result of all the charges and complaintsfiled by Lott,Martinez became upset with him and in ameeting held on 18 March, Martinez called Lott a"cheap nigger lawyer," threatened him with dischargefor his filing of the various charges and grievances, anddenied his request for a union representative at a "disci-plinary-investigatory" interview. Respondent denies Mar-tinez made any racial slurs, threatened discharge, or thatthe meeting of 18 March was an investigatory interview.I find that the General Counsel has failed to show by apreponderance of the credible evidence that the allegedviolations occurred.As indicated above, Lott filed a series of charges,grievances, and complaints. The initial filing mentionedin this case is Lott's filing of an EEO charge allegingthatMartinez failed to take action against the employeethat struck him. The EEO complaint or charge was notplaced in evidence. The nature of the action takenagainst the employee who assertedly struck Lott was not9placed in evidence. The progressive disciplinary proce-dure used by Respondent requires Martinez to recom-mend discipline. The recommendation is then reviewedby Martinez' supervisor, Mulkin, who then refers it toApuzzo.Mulkin and Apuzzo have the authority todecide if the recommended discipline is to go forward,needs additional basis, or is not imposed.This reviewprocedure could have been the basis for the delay, if any,in the imposition of any discipline in the incident. Therecord fails to establish that any delay in disciplining thewrongdoer was caused by improper animus and/ormotive.Lott receiveda letter of warning inJanuary 1984 ap-parently for poor work performance. Lott filed an EEOcomplaint and it is undisputed that the resolution of thecomplaint resulted in the removal of the letter from hisfile. In March 1984 Lott received another warning letterfor poor work performance and he again responded byfiling an EEO complaint,' which resulted in the removalof the disciplinary letter from his file. I find these EEOcharges and the resolutions of removal from Lott's per-sonnel file are not facts probative of wrongful motive.The basis for the decisions to remove the disciplinary let-ters was not placed in evidence and such action, standingalone, fails to establish by probative evidence that thewarning letters were unlawfully based or would lead tolater action which was violative ' of the Act. The resolu-tion of the EEO complaints may have included accom-modations that were indicative of good cause for the is-suance of the disciplines.Lott testified that he was denied a light-duty assign-ment after heart surgery that included a triple bypass,while a white employee, who broke his ' ankle on a golfcourse,was given a desk job. The General Counsel didnot refute Respondent's evidence that its injury compen-sation office found Lott a light-duty assignment thatcomported with the limitations imposed, by Lott's physi-cian.The assignment was checked by a union steward atLott's request and was found to meet these medical limi-tations.On 29 August 1984 another letter of warning for poorwork performance was issued to Lott. The incident lead-ing to the issuance of the letter was that Lott had left apile of rubbish in the middle of the floor in the areawhere he wasassigned towork on 21 August. The areasupervisor calledMartinez to complain about what sheconsidered to be a safety hazard. Martinez and Servantezwent to investigate the complaint, consonant with estab-lished practice. Initially, they could not find Lott, butwhen he appeared,Martinezasked him where he hadbeen. Lott asserts that "Mr. Martinez said he didn't givea damn about no nigger" like me or a nigger investigator.He was going to give me a letter of warning and a 14day suspension and, sooner or later, he was going to getsomething to stick in my file."This uncorroborated' assertion is not credited basedprincipally on Lott's demeanor. Lott did not appear tobe trying to be candid and helpful during the proceeding.On the contrary, he had to be repeatedly instructed torespond to questions and not to volunteer information.Often Lott engaged in hyperbole and attempted to tailor 10DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhis testimony to place hisclaims in alight most favorableto his cause rather thanattemptingto,be forthright.Attimes,he exhibited reticence in respondingto questionsthat apparently were perceivedas harmful to his case.This tendency to tailor testimony was demonstrated inLott's preparation of a memorandum that he had two co-workers sign. The missive, dated 22- August 1984,states:"I witness Thomas Lott-Pl-3 sweeping the .3rd floor T.A.from 07:00-to 3:30 PM-8-22-84 EXC for lunch.IwitnessMartinez E. call Lott T. a nigger also say niggerinspec-tor."The two witnesses to the missive, David Herrera andRoscoeDyle, testified convincingly thatwhen theysigned the document, the second sentence alleging theuse of racial epithets was not on the document,,itwasadded after they signed. Herrera and Dyle testified credi-bly and convincingly; they were direct and appearedforthright.Martinez denied making these alleged racialslurs, andhis testimony was 'corroborated by Servantez. This cor-roborated testimony is credited.Martinez testified thatwhen he tried to talk to Lott, Lott turned his back to thesupervisors and walked away. According to Martinez'unrefuted testimony, Lott often failed to respond to himby turning his back and walking away. As Lott waswalking away, Martinez informed him, as Lott admitted,that he would be disciplined for "the incident. Lott filedanother EEO complaint and a grievance over the inci-dent. The resolution of the matter was the issuance of aletter of warning rather than the suspensionrecommend-ed by Martinez.On ' 6 September,Webb, an acting' supervisor, gaveLott a 5-day suspension for poor work performance. Thenotice of disciplinary action stated:On September 6, 1984, you were assigned toclean' Special Delivery and Finance from 0715-1515.At approximately 0955 and 1300 I gave you specificinstructionson performance of your assignment.However, at 1500, when I went back to check onyour progress I noticed that the floors you were as-signed to do were either in the same condition asearlier noticed or not completed. When questionedabout the above, you stated you could not read mymind on what I wanted 'you to do.Lott did not deny the accuracy of Webb'scharge,rather he asserted that Webb told him that if Martinezcould not get him, Webb would. Lott filed a grievance,an EEO charge, and a charge with the Board over thematter. It appears the discipline was imposed. The Boarddid not -issue acomplaint on this charge. The GeneralCounsel failed to prove that Martinez knew Lott filedthis charge.On .14 January Lott was again informed that he wouldbe suspended for 14 days because of poor work perform-ance. Lott again filed a grievance and an EEO chargewhich resulted in the reduction of the discipline to a 7-day suspension.A notice of disciplinary action was issued to Lott on11March 1985. A 14-day suspension was imposed fornot responding to a page whileassigned dutiesto sweepa floor, when Martinez searched for Lott, he found himin a breakroomdrinking milk at a time other than thanLott's authorized breaktime.When questioned, Lott re-fused to replyuntil exitingthe room when Lott said hewas on medication. On the same day, 22 February, Lottwas observed smoking while working in clear sight of ano smoking sign,which Lott claimed he did not see. On25 February Lott was again cited forsmoking in a -nosmoking area.Lott denied knowledge that, it was a nosmoking area.In responseto this discipline, Lott filed a grievance, anEEO charge, and a charge with the Board. The disci-pline was reduced to a warning letter.Lott claims he was again discriminated against on 18March 1985. This claim is unsupported by the record., Itappears thaton 18March, after commencing work, Lottasked Paul Mefford, an asserted acting supervisor, for 2hours annual leave to go to the EEO office as well asthe Board's Regional Office. Lott claims that Meffordgave him permission. The record failed- to clearly estab-lish that- Mefford was an acting supervisor on 18 March.On his return, Lott asserts:Martinez told me-he had an official discussionwith me. He asked Mefford to leave the office... .At this time, Martinez told me, 'I'm getting sick andtired of you running around here to these differentorganizations.You act like a cheap nigger lawyer.You're going to the EEO Commission., You'regoing to the union. You're going to [Congresswom-an] Schroeder. You're going to all these differentdamn people. So,, you ain't going to nobody else.The post office hired, you to work and, goddamnit,I'm going tosee that you work.' So I told him Ididn't have to listen to this kind .of crap. I wanted aunion representative or somebody in the office withme to hear this kind of stuff. He [Martinez] said`You ain't seeing nobody from here on out. You arenot seeingno representative.Nobody.We've gotyou here to work and you're going to work and I'mgoing to seethat you work or I'm going .to see thatyou-get fired.Lott subsequently testified, that Martinez said, "I wasacting like a cheap nigger lawyer. He was sick of megoingto the APWU [American- Postal Workers Union],the Equal Employment [Opportunity] Commission, andtheNationalLabor Relations Board.:.. You' thinkyour [sic] thesmartestone in the Janitor's depart-ment.... I'm going to see that we get rid of you."Lott returned to work and later filed a grievance. In,addition to filing grievances in his disputes with Re-spondent, Lott filed charges with the Board, the PostalService's EEO office, and contacted the National Asso-ciation for the Advancement of Colored People, Con-gresswomanSchroeder, Congressman Schafter, SenatorGary Hart, and the Division of Human Resources.Mefford testified that Lott informed him on 18 Marchthat he had an appointment at the EEO office. Lott didnot seek nor get, his permission to take annual leave.Mefford completed a leave form but did not indicate thatthe leave was approved. To ensure the propriety of the POSTAL SERVICEleavetaking,Mefford checked with Martinez. Martinezsaid he had not been informed of the leavetaking. Lottwas paid for the 2 hours he was absent and was not dis-ciplined for his failure to request leave in a timelymanner by informing supervisors before they made thedaily assignments that he planned to take 2 hours'leave.Employees are expected to give notice when takingleave as soon as possible to permit supervisors to takethat fact into consideration when making the daily workassignments.Mefford refutedLott's testimony that hespoke with him on his return to work. Martinez' testimo-ny that he had no knowledge Lott went to the Board'sRegional Office to file a charge in credited based princi-pally on demeanor.Martinez testified in a manner be-speakingcandor and appeared to be trying to testify ac-curately.Martinez denied Lott'sallegationsofwrongdoing.Martinez claims, credibly, that he observed Lott at theelevator on his return to work and asked him where hehad been. Lott did not reply so Martinez directed Lottto follow him to the office. Lott initially refused tofollowMartinez until he got representation.Martinezthen informed Lott that he was going to conduct an offi-cial discussion that does not require witnesses.Article 16,section 2 of the applicable collective-bargaining agree-ment provides for private discussions on minor offensesbetween management and unit members.4Martinez alsotold Lott that no disciplinary action would result fromthe meeting.Martinez then informedLott thatin ordertomeet his responsibilities in cleaning the building, hehad to know when employees were going to be absent topermit the making of assignments in a manner that per-mits him to meet this charge. Lott did not reply otherthan to inquire if the discussion was finished and couldhe go.On 28 March Lott submitted an EEO complaint overthemeeting that was settled on 11 April by the entryinto the previously referenced agreement. The agreementprovides for withdrawal of the EEO complaint by Lott,and Martinez agreed to make a written note every timehe has an official discussion with Lott and to permit Lottto have representation during any other type of discus-sion. The agreement further provides that Lott and Mar-tinez agree that harassment and racial slurs are not to betolerated.The record does not demonstrate that thisagreement admits wrongdoing or requires' Martinez tocurtail his supervision of Lott or any other employee.4 Specifically,this section provides-For minor offenses by an employee,management has responsibilityto discuss such matters with the employee Discussions of this typeshall be held in private between the employee and the supervisor.Such discussions are not considered discipline and are not grievableFollowing such discussions, there is no prohibition against the super-visor and/or the employee making a personal notation of the dateand subject matter for their own personal record(s).However, nonotation or other information pertaining to such discussion shall beincluded in the employee's personnel folder.While such discussionsmay not be cited as an element for prior adverse action against anemployee, they may be,where relevant and timely, relied upon toestablish that employees have been made aware of their obligationsand responsibilities.11Analysis and ConclusionsI find that the General Counsel has not proved by apreponderance of the credible evidence that Respondentviolated the Act in any regard and conclude that thecomplaint should be dismissed in its entirety.The allegation thatMartinez called Lott a "cheapnigger lawyer"or used other racial epithets is clearlyand convincingly disputed by Respondent'switnesses.Lott was the only witness that claimed the slurs werecast.Lott,as found above,was not a credible witness.The evidence also fails to prove that Martinez threatenedLott with discharge for filing charges and grievan ceswith the National Labor Relations Board, the AmericanPostalWorkers Union, and the Postal Service'sEqualEmployment Opportunity office.The evidence also fails to establish that Respondentdenied Lott's request for union representation at a "disci-plinary-investigatory" interview. It is undisputed thatLott requested a union representative and Lott admittedthat,in response to this request,Martinez informed himthat they were going to have a discussion.Martinez' tes-timony that he told Lott it would be an officialdiscus-sionunderthecollectivebargaining agreement thatwould not, result in discipline was unrefuted. The neces-sary elements of proving a violation of the Act, as setforth inNLRB v. J.' Weingarten,420 U.S. 251 (1975), isthat the employee must request a union representative atan employer's investigatory interview— which the em-ployee reasonably believes might result in disciplinaryaction againsthim. Lott was not shown to have held areasonableexpectation that the interview might have re-sulted in disciplinary action against him.5As indicated 'above, I find that the General Counselhas failed to demonstrate with a preponderance of thecredible evidence that Respondent threatened to disci-pline Lott because he filed charges, grievances, and/orcomplaints with the Board, the Union, and Respondent'sEqual Employment Opportunity office. Although Lottgrieved and filed charges over the various disciplines im-posed on him, as described above, he did not clearly andconvincingly refute the validity of their imposition. Hedid leave a pile of trash on the floor and did not respondto his supervisors when questioned about the incident,rather, he turned his back and walked away. This insub-ordination was not shown to have been excused by anymitigating factors. On the contrary, such insubordinationwas a clear and established pattern of conduct engagedin by Lott.The General Counsel has failed to show by a prepon-derance of the credible evidence that Martinez or theother supervisors here involved knew that Lott filed acharge with the Board until after 18 March. There is noreasonable basis to conclude that any threat of disciplineor other act was taken against Lott in response to hisfiling, a charge with the Board or because he engaged in5Based on this finding that Lott did not hold a reasonable expectationthat the interview would result in discipline,I find it unnecessary to dis-cuss the possibility that the Union's agreement to the holding of such dis-cussions without the right to a union representative constituted a waiverof the employee'sWeingartenrightsPostal Service,256 NLRB 78 (1981),enf. granted in part and denied in part 689 F.2d 835(9th Cir. 1982). 12DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDany other conduct protected by Section 8(a)(4) and (1) ofthe Act.In sum, the total lack of corroboration of Lott, who isfound to be not credible, contrasted .to the credible deni-als of Respondent's witnesses, lead me to find that theGeneral Counsel has failed to meet her burden of prov-ing by a preponderance of credible evidence that the al-leged violations have occurred and the complaint shouldbe dismissed.CONCLUSIONS OF LAW1.Respondent United States Postal Service is an em-ployer within the meaning of Section 2(2), (6), and (7) ofthe Act.2.American Postal Workers Union is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.The General Counsel has failed to show by a pre-ponderance of the credible evidence that Respondentcommitted any violation of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed6ORDERIt having been found and concluded the Respondent,U.S. Postal Service, has not engaged in unfair laborpractices, the complaint is dismissed in its entirety.6 If no exceptions are filed as provided by Sec. 102.46 of theBoard'sRules and Regulations,the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them' shall be deemed waived for all pur-poses.